WHEELEE, District Judge.
These are sheets of composition metal, of which copper is the component material of chief value. They seem to be included by paragraph 452 of the act of 1894, putting in the free list “old copper, fit only for manufacture, clipping from new copper, and all composition metal of which copper is a component material of chief value,mot specially provided for,” rather than by paragraph 477, putting a duty on “manufactured articles or wares not specially provided for in this act composed wholly or in part of any metal and whether partly or wholly manufactured,” as they have been assessed. The specifying of composition metal, of which copper is the component material of chief value, takes it out of the broader provision for manufactures or wares composed wholly or in part of any metal. Decision reversed.